FILED
                            NOT FOR PUBLICATION                             OCT 6 2014

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                      U.S. COURT OF APPEALS



                            FOR THE NINTH CIRCUIT


DANIEL BISHER, a.k.a. Dan Bisher,                No. 13-35701
a.k.a. Daniel W. Bisher, a.k.a. Daniel
William Bisher, a.k.a. T.S. Bisher, a.k.a.       D.C. Nos.    2:12-cv-00250-EJL
Clint Griffin,                                                2:10-cr-00206-EJL

               Petitioner - Appellant,
                                                 MEMORANDUM*
  v.

UNITED STATES OF AMERICA,

               Respondent - Appellee.


                    Appeal from the United States District Court
                              for the District of Idaho
                     Edward J. Lodge, District Judge, Presiding

                          Submitted September 23, 2014**

Before:        W. FLETCHER, RAWLINSON, and CHRISTEN, Circuit Judges.

       Daniel Bisher appeals from the district court’s order denying his 28 U.S.C.

§ 2255 motion. Pursuant to Anders v. California, 386 U.S. 738 (1967), Bisher’s


          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
counsel has filed a brief stating that there are no grounds for relief, along with a

motion to withdraw as counsel of record. Bisher has filed a pro se supplemental

brief. No answering brief has been filed.

      Our independent review of the record pursuant to Penson v. Ohio, 488 U.S.
75, 80 (1988), discloses no arguable grounds for relief. This court has concluded

that the Controlled Substances Act does not violate the Tenth Amendment, see

Raich v. Gonzales, 500 F.3d 850, 869 (9th Cir. 2007), and has rejected challenges

to the constitutionality of Title 21, see United States v. Kim, 94 F.3d 1247, 1250 &

n.3 (9th Cir. 1996). This court has also rejected challenges to the constitutionality

of 18 U.S.C. § 922(g)(1). See United States v. Polanco, 93 F.3d 555, 563 (9th Cir.

1996).

      Counsel’s motion to withdraw is GRANTED.

      AFFIRMED.




                                            2                                    13-35701